DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020, 06/29/2021 and 09/22/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartor et al. (US 2005/0171528).
Figure 1 of Sartor discloses a plasma application therapeutic apparatus comprising:
(1) regarding Claim 1:
	a plasma generating unit ([0060]),
a nozzle for discharging at least one of plasma generated by the plasma generating unit and a reactive gas generated by the plasma ([0059]),
a supply source for supplying a plasma generating gas to the plasma generating unit ([0055]),
an operation unit which is configured to be activated by a user to allow the supply source to supply a predetermined amount of the plasma generating gas to the plasma generating unit ([0060-0061]), and
a reporting unit which is configured to report a remaining gas information in terms of remaining number of times allowed for the supply source to supply the plasma generating gas to the plasma generating unit, based on the plasma generating gas remaining in the supply source ([0062], [0066]).
	(2) regarding Claim 2:
which further comprises a calculation unit configured to calculate the remaining number of times, based on a remaining amount of the plasma generating gas in the supply source and a supply amount of the plasma generating gas per operation of the operation unit ([0062], [0066]).
	(3) regarding Claim 3:
		a plasma generating unit ([0060]),
a nozzle for discharging at least one of plasma generated by the plasma generating unit and a reactive gas generated by the plasma ([0059]),
a supply source for supplying a plasma generating gas to the plasma generating unit ([0055]), and
a reporting unit which is configured to report a remaining gas information in terms of remaining time allowed for the supply source to supply the plasma generating gas to the plasma generating unit, based on the plasma generating gas remaining in the supply source ([0062], [0066]).
	(4) regarding Claim 4:
which further comprises a calculation unit configured to calculate the remaining time, based on a remaining amount of the plasma generating gas in the supply source and a supply amount of the plasma generating gas per unit time ([0062], [0066]).
	(5) regarding Claim 5:
wherein the reporting unit displays the remaining gas information ([0062], [0066]).
	(6) regarding Claim 6:
wherein the supply source comprises two or more cylinders which are configured to respectively supply different plasma generating gases to the plasma generating unit ([0055]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844